Citation Nr: 1814439	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-35 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Appellant is the surviving spouse of a Veteran who served on active duty from February 1966 to February 1968. The Veteran died in April 1995.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. The record is now in the jurisdiction of the Boston, Massachusetts RO.

In August 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.


FINDINGS OF FACT

1. By an April 2006 rating decision, the RO denied the Appellant's claim for service connection for the cause of the Veteran's death; she was advised of the RO's decision, and of her appellate rights. The Appellant did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

2. The April 2006 rating decision denied the Appellant's claim on the basis that the Veteran's alcohol abuse was not related to his service. Following that decision the Appellant submitted treatment notes dated in October 1992 and July and August of 1993 reflecting diagnoses and treatment for an acquired psychiatric disorder. The Appellant also testified during the March 2017 Board hearing to statements the 

Veteran had made regarding his traumatic experiences in Vietnam. She testified that the Veteran told her he began drinking heavily while in Vietnam to cope with stress, and that his family members would remark how his personality had changed following his service. Therefore, the evidence received since the April 2006 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death.

3. The Veteran was diagnosed with several acquired psychiatric conditions following service (depression, PTSD, alcohol use disorder, see treatment records dated in October 1992, July 1993, and August 1993).

4. The Veteran's cause of death was intracerebral infarction associated with coagulopathy, alcoholic hepatitis and cirrhosis of the liver.

5. Treatment records dated in August 1993 noted that the Veteran needed to discuss his not having dealt with his experiences in Vietnam and the possible relationship to his substance abuse problem. Treatment notes dated in February 1995 note that the Veteran wanted to discuss his military service and his anger over being drafted. The Veteran reported his daily heavy drinking began in Vietnam. During the 2017 Board hearing the Appellant testified that the Veteran had told her that he had traumatic experiences in Vietnam, "flying off, shooting the dogs, killing people I didn't know." 

6. Because the Veteran's drinking began in Vietnam, he reported traumatic experiences while in service, and treatment notes reflect a relationship between his acquired psychiatric disorder and his service, the Board finds that a nexus exists between his service and his cause of death.






CONCLUSIONS OF LAW

1. The April 2006 rating decision, which denied the Appellant's claim of service connection for the cause of the Veteran's death, is final. 38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1100(a) (2017).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

3. Service connection for the cause of the Veteran's death is warranted. 38 U.S.C. §§ 1110, 1112, 1310, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.311, 3.312 (2017).


ORDER

As new and material evidence has been received, the Appellant's claim for service connection the cause of the Veteran's death is reopened.

Service connection for the cause of the Veteran's death is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


